Case 8:17-cv-02274-DOC-DFM Document 273-3 Filed 10/21/19 Page 1 of 5 Page ID
                                 #:7156




                       EXHIBIT 1
Case 8:17-cv-02274-DOC-DFM Document 273-3 Filed 10/21/19 Page 2 of 5 Page ID
                                 #:7157




                                                                                            Sender’s e-mail:
                                            May 9, 2019                           awilliams@cdflaborlaw.com

VIA E-MAIL

American Arbitration Association
1301 Atwood Ave., Suite 211N
Johnston, RI 02919

Bryan J. Schwartz
BRYAN SCHWARTZ LAW
1330 Broadway, Suite 1630
Oakland, CA 94612

Matthew C. Helland
Nichols Kaster, PLLP
235 Montgomery Street, Suite 810
San Francisco, CA 94104

            Re:   AAA Arbitration Demands

Dear Case Administrator:

       Matthew Helland and Daniel Brome of Nichols Kaster, PLLP, and Bryan Schwartz,
Maren Christensen and Rachel Terp of Bryan Schwartz Law (hereinafter “Counsel”) have
improperly attempted to initiate arbitration proceedings on behalf of more than 60 current
and former appraisers of CoreLogic Valuation Solutions, Inc., which recently formed a
wholly-owned subsidiary, Platinum Valuation Solutions, Inc., LLC (hereinafter referred to
as “CoreLogic.”)

         Counsel have attempted to initiate individual arbitration proceedings for claims
under the Fair Labor Standards Act (“FLSA”) without supplying the requisite consents.
“No employee shall be a party plaintiff to any [FLSA] action unless he gives his consent in
writing to become such a party and such consent is filed with the court in which such action
is brought.” 29 U.S.C. § 216(b). Here, Counsel have attempted to initiate individual
arbitration proceedings based on consents obtained and filed in the action, Mitchell v.
CoreLogic, Case No. Case No. 8:17-cv-02274-DOC-DFMx, District Court, Central District
of California. (See Demands for Arbitration at ¶ 26 “Claimant consents in writing to be a
party to this action, pursuant to 29 U.S.C. § 216(b). Claimant’s consent form, which was

1468362.1
    Case 8:17-cv-02274-DOC-DFM Document 273-3 Filed 10/21/19 Page 3 of 5 Page ID
                                      #:7158
Carothers DiSante & Freudenberger LLP


    Bryan J. Schwartz
    Matthew C. Helland
    May 9, 2019
    Page 2


    previously filed in the district court, is attached hereto as Exhibit A.”) Counsel’s reliance
    on these consents is wholly improper.

            For example, in Albritton v. Cagle's, Inc., 508 F.3d 1012, 1016 (11th Cir. 2007),
    like here, class counsel sought to initiate lawsuits based on consents filed in a different
    action. The district court dismissed these lawsuits for failure to comply with the consent
    requirement of the FLSA, and the Eleventh Circuit affirmed, finding that

                “[u]pon the filing of the [original] consent forms Plaintiff manifested
                his/her intent to join [the original case], and no other case.... It is
                therefore found that the consent forms at issue are limited to counsel's
                representation of Plaintiffs in [the original case] and are not freely
                transferable to [the subsequent] or any other case.” Id. at 1017-18.

            The Court’s analysis was based on the well settled principle that “we must interpret
    consent forms according to the plain meaning of their language.” Albritton v. Cagle's, Inc.,
    508 F.3d 1012, 1018 (11th Cir. 2007). There, the notice and consents “clearly and
    specifically invited said persons to join as party plaintiffs in [that lawsuit], and not in this or
    any other new or additional suit which might be brought or filed.” Id. at 1017. Further, the
    “neither the notices nor the blank consent forms suggested or otherwise inferred that
    counsel's representation of said persons, should they choose to join [that lawsuit], existed
    beyond the limited confines of that lawsuit.” Id. at 1017-18. The same is true of the notice
    and consents in the instant Mitchell action.

           In the Mitchell action, the substance of the notice provided in relevant part as
    follows (emphasis added):

                The purpose of this Notice is to inform you of a pending collective action lawsuit
                (the “Lawsuit”) brought against CoreLogic, claiming violations of the Fair Labor
                Standards Act (“FLSA”). This Notice will inform you of the procedure for
                participating in this suit. You are receiving this Notice because you may be
                entitled to “opt in” to a federal collective action conditionally certified by the
                Court under the FLSA…

                To be eligible to join the Lawsuit…

                By completing the enclosed Consent Form, you will be designating Plaintiffs and
                their attorneys to act on your behalf and to represent your interests with respect
                to your claims under the FLSA in this lawsuit.




    1468362.1
    Case 8:17-cv-02274-DOC-DFM Document 273-3 Filed 10/21/19 Page 4 of 5 Page ID
                                      #:7159
Carothers DiSante & Freudenberger LLP


    Bryan J. Schwartz
    Matthew C. Helland
    May 9, 2019
    Page 3


                If you wish to discuss this matter, including the nature of the case and the terms of
                the Plaintiffs’ attorneys’ representation of Plaintiffs and those who opt into this
                case, you may contact Plaintiffs’ attorneys at the contact information provided
                below in section 8.

                If you have any questions with respect to this action or about this Notice, you may
                direct such questions to Plaintiffs’ Counsel:

                       Bryan Schwartz Law         Telephone: (510) 444-9300
                       Attn: DeCarol Davis        Facsimile: (510) 444-9301
                       180 Grand Ave., Suite 1380 Email: decarol@bryanschwartzlaw.com
                       Oakland, CA 94612

                The consent form also refers only to “join[ing] a lawsuit against CoreLogic.”

             Here, the notice and consents clearly establish that potential putative collective
    action members were agreeing only to join the pending Mitchell action and agreeing to
    representation by Bryan Schwartz Law in that action. They were not authorizing the
    initiation of individual arbitration proceedings on their behalf by Bryan Schwartz Law, and
    certainly not authorizing the initiation of individual arbitration proceedings on their behalf
    by Nichols Kaster.

             “An action may not proceed as to any person until a formal written consent from
    that person is filed in court” or arbitration as the case may be. Albritton, 508 F.3d at 1016.
    Furthermore, “[a]n attorney may not file lawsuits without the authorization of the Plaintiffs
    on whose behalf the lawsuit is purportedly filed.” Id. Thus, each and every one of the
    demands for arbitration must be withdrawn and dismissed. See, e.g., McLaughlin v. Boston
    Harbor Cruises, Inc., No. CV 03-10905-GAO, 2006 WL 1998629, at *4 (D. Mass. July 17,
    2006); Frye v. Baptist Mem'l Hosp., 495 F. App'x 669, 675-76 (6th Cir. 2012) (affirming
    dismissal of named plaintiff's claim because no timely consent filed); In re Food Lion,
    1998 U.S. App. LEXIS 11809, 1998 WL 322682, at *13 (4th Cir. June 4, 1998) (“Until a
    plaintiff, even a named plaintiff, has filed a written consent, she has not joined in the class
    action, at least for statute of limitations purposes.” (citing Songu-Mbriwa v. Davis Mem'l
    Goodwill Indus., 144 F.R.D. 1, 2 (D.D.C. 1992)).




    1468362.1
    Case 8:17-cv-02274-DOC-DFM Document 273-3 Filed 10/21/19 Page 5 of 5 Page ID
                                      #:7160
Carothers DiSante & Freudenberger LLP


    Bryan J. Schwartz
    Matthew C. Helland
    May 9, 2019
    Page 4


                Please feel free to contact me should you have any questions.

                                              Thank you,



                                              Amy S. Williams
                                              CAROTHERS DiSANTE & FREUDENBERGER LLP




    1468362.1
